Citation Nr: 1750387	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a split tooth and filling, with pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Air Force from March 1975 to September 1975.  The Veteran also had active duty the U.S. Army from June 1987 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran requested a hearing before the Board in her substantive appeal.  However, the Veteran did not appear as scheduled for a Travel Board hearing in May 2017.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that a VA medical opinion has not been obtained as to the Veteran's section 1151 claim for a split tooth and filling with pain.  The Court has held that, in determining whether a VA examination or opinion is warranted in a section 1151 claim, the Board must analyze the evidence of record to determine whether it "indicates" that the disability or symptoms "may be associated with" VA treatment, a question with a similarly low threshold as that applicable to service connection claims.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013).  The Board finds that the Veteran has met this low threshold and is entitled to an opinion on whether negligent VA treatment was the proximate cause of any additional dental disability.  An opinion is also required as to whether any additional disability was due to an event that was not reasonably foreseeable.

As such, the Board has determined a remand is necessary in order to conclusively determine whether the Veteran's split tooth and filling, with pain, is related to any negligence or fault by VA under the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim). 

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate dental professional.  The claims file must be reviewed.

The dental professional should indicate whether it is as least as likely as not (50 percent probability or more) that the November 2007 VA dental evaluation, caused any additional disability manifested by a split tooth and pain.  If the answer is in the affirmative, the dental professional should indicate whether the proximate cause of any additional disability was due to VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault. The examiner should also opine as to whether any additional disability was a result of an event that was not reasonably foreseeable.

Please include comment on the Veteran's VA and private treatment records.  A complete rationale should accompany any opinion provided.

2.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




